IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 601 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
ANTOINE SHAWN WILLIAMS,                  :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.